ITEMID: 001-99313
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: BENET CZECH, SPOL. S R.O. v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: The applicant, Benet Czech, spol. s r.o., is a limited liability company incorporated under Czech law with its registered seat in Prague. It was represented before the Court by Mr P. Klimeš, a lawyer practising in Prague. The respondent Government were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In April 2001 criminal proceedings were instituted against a former manager and sole shareholder of the applicant company on the suspicion of having committed tax evasion. Subsequently, prosecuting authorities seized the applicant company's financial and business documents which were, however, mixed with documents of other companies subjected to the investigation. According to the applicant company, the documents have never been returned to it.
On 13 September 2001 the prosecuting authorities seized CZK 8,861,401.13 (EUR 319,942) and USD 41,677.80 (EUR 29,769) deposited on the applicant company's bank accounts on the suspicion that these assets might have constituted a profit from criminal activities of the manager. The applicant company says that it was not involved in any business transactions investigated by the police and that its former manager is prosecuted for acts which are not in any way related to the business pursued by the applicant company. The criminal proceedings are still pending.
Meanwhile, numerous tax proceedings were brought against the applicant company in regard of the suspected retrenchment. They all were later discontinued as no tax evasion by the applicant company was detected.
On 14 April 2005 the applicant company requested that the seizure be lifted. Its request was dismissed by the Prague High Prosecutor (vrchní státní zástupce) on 24 June 2005. The prosecutor found irrelevant the applicant company's objection that the tax proceedings brought against it had been discontinued.
On 11 August 2005 the Prague High Court (vrchní soud) dismissed the applicant company's appeal.
In its constitutional appeal, the applicant company claimed that the seizure of its assets was disproportionate due to its excessive length. On 9 March 2006 the Constitutional Court (Ústavní soud) declared the appeal inadmissible, finding that a fair balance between the general interest of the society and those of the applicant company arising from its fundamental rights had been struck. The decision was served on the applicant company's lawyer on 16 March 2006.
On 9 October 2006 the High Prosecutor dismissed the applicant company's new request for partial lifting of the seizure. The High Court upheld this decision on 21 November 2006, but on 30 January 2008 the Constitutional Court quashed that decision finding a violation of the applicant company's right to property. It held that the length of the seizure, over six years, was unreasonable, which thus disrupted the fair balance between the general interest of fighting serious crime and the protection of the rights of the applicant company. On 11 March 2008 the High Prosecutor lifted fully the seizure of the applicant company's bank accounts.
